CONFESSION OF ERROR

PER CURIAM.
As the defendant properly concedes, the trial court erred in striking restitution as a condition of probation. See Gladfelter v. State, 618 So.2d 1364 (Fla.1993) (as long as “restitution was made an original condition of the probation, the court could properly determine the amount of restitution at a later *992date.”); Fairweather v. State, 696 So.2d 1276 (Fla. 1st DCA 1992); Smith v. State, 589 So.2d 387 (Fla. 1st DCA 1991) (“trial court may properly determine the amount of restitution at hearing subsequent to the sentencing date.”).
Reversed.